Citation Nr: 1016818	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, claimed as secondary to service-connected residuals of 
a fractured mandible.  

2.  Entitlement to service connection for tinnitus, claimed 
as secondary to service-connected residuals of a fractured 
mandible.  

3.  Entitlement to service connection for peripheral 
vestibular disorder (balance), claimed as secondary to 
service-connected residuals of a fractured mandible.  

4.  Entitlement to service connection for a left ear drum 
disorder, claimed as secondary to service-connected residuals 
of a fractured mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with right ear hearing 
loss for VA purposes.  

2.  The evidence of record does not link the Veteran's left 
ear hearing loss to active duty service or to a service-
connected disability.  

3.  The evidence of record does not link the Veteran's 
claimed tinnitus to his active duty service or to a service-
connected disability.  

4.  The Veteran has not been diagnosed with a peripheral 
vestibular disorder.

5.  The Veteran has not been diagnosed with a disorder of the 
left eardrum.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service and was not caused or aggravated by a 
service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

2.  Tinnitus was not incurred in or aggravated during active 
service and was not caused or aggravated by a service 
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).

3.  Peripheral vestibular disorder was not incurred in or 
aggravated during active service and was not caused or 
aggravated by a service connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).  

4.  A left ear drum disorder was not incurred in or 
aggravated during active service and was not caused or 
aggravated by a service connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in May 2005.  In that letter, 
the RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Also contained was notice pertaining 
to establishing service connection for an additional 
disability that was caused or aggravated by a service-
connected disability.  A similar notice letter was sent in 
June 2007.  

In correspondence dated in March 2006 and June 2007, the RO 
also informed the Veteran that when service connection is 
granted, a disability rating and effective date of the award 
is assigned.  The RO explained how the disability rating and 
effective date are determined.  Although the RO did not 
provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a statement of the case in April 2006 and supplemental 
statements of the case in June 2007 and May 2008.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  The Board finds that in issuing this 
letter, the RO has satisfied the requirements of 
Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, including the report 
of a May 1968 Medical Evaluation Board.  The RO also obtained 
VA medical center (VAMC) treatment records and records from 
the Social Security Administration (SSA).  The Veteran 
received VA examinations for his claims in July 2005.  In 
that regard, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations and 
opinions obtained in this case are adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The VA physicians 
considered all of the pertinent evidence of record and the 
statements of the Veteran, and provided a complete rationale 
for the opinions stated.  The Board notes that the July 2005 
ear disease examiner did not diagnose the Veteran with 
peripheral vestibular disorder or a left ear drum disorder, 
and as such, an opinion was not provided.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Sensorineural hearing loss, if manifest to a 
degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  The burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

A.  Hearing Loss

In the Veteran's April 2005 claim, he asserted that he has 
hearing loss that is secondary to a concussive injury 
(residuals of a fractured mandible), which is service-
connected.  He does not contend that his hearing loss is the 
result of acoustic trauma in service.  The RO denied his 
claim in August 2005, and he appeals that decision.  

At the outset, the Board notes that the Veteran has not been 
diagnosed with hearing loss in the right ear, and as such, 
service connection cannot be granted.  See 38 C.F.R. § 3.385; 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The following 
analysis will address hearing loss in the left ear.    

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that service treatment records are entirely 
negative for complaints, diagnosis, or treatment of hearing 
loss.  Audiometric testing during his enlistment examination 
in December 1967 revealed the following results not 
indicative of hearing loss: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
0
10
20

The report of a Medical Evaluation Board in May 1968, shortly 
before separation, does not contain any reference to hearing 
loss.  Again, the Veteran does not assert that he incurred 
hearing loss as a result of acoustic trauma in service.  
Therefore, entitlement to service connection for hearing loss 
based on in-service incurrence must be denied. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between separation in June 1968 and the first record of a 
formal diagnosis of left ear hearing loss during a July 2005 
VA examination to be compelling evidence against finding 
continuity.  The decades-long gap between the Veteran's 
discharge from active duty and the first evidence of hearing 
loss weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  During a February 2007 Decision Review 
Officer hearing at the RO, the Veteran specifically stated 
that hearing loss began in the 1980's, well after separation.  
Therefore, entitlement to service connection for hearing loss 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).
 
In July 2005, a VA audiological examination was conducted.  
The VA examiner noted that the Veteran's claims folder was 
available and reviewed pursuant to this examination.  The 
report noted the Veteran's military service history, as well 
as post service employment as a machine operator from 1979 to 
2001.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
25
25
20
40
90

Speech recognition scores on the Maryland CNC word list were 
reported to be 100 percent in the right ear and 96 percent in 
the left ear.  The VA examiner diagnosed normal hearing in 
the left ear from between 500 to 2000 Hertz, sloping to a 
severe degree hearing loss from 3000 to 4000 Hertz.  The 
hearing loss was of an apparent mixed sensorineural and 
conductive type.  The VA examiner stated that the hearing 
loss pattern was more typical of that observed in people 
exposed to noise than likely resulting from a mandible 
fracture.  The examiner also noted that the Veteran worked 
from 1979 to 2001 in a factory setting as a machine operator 
following military service, and opined that it was less 
likely as not that his current left ear hearing loss was the 
result of any noise exposure during his military training.

In July 2005, a VA examination for ear disease was conducted.  
The VA examiner noted that the Veteran's claims folder was 
available and reviewed pursuant to this examination.  The 
examiner opined that it was unlikely that the mandible 
fracture was a cause of the Veteran's left hearing loss or 
tinnitus.  The VA examiner also 
noted that the Veteran had a history of rifle use, which 
could have contributed somewhat to the hearing loss.  

The Board finds the opinion offered by the VA examiner in the 
July 2005 audiological examination to be most probative 
herein.  While both examinations included a physical 
examination of the Veteran, and a review of his claims file, 
the VA audiological examiner was the only examiner to discuss 
the Veteran's post service noise history.  Moreover, the 
Board finds the opinion within the VA examination for ear 
disease to be too speculative to be probative.  Specifically, 
the opinion is couched in terms of mere possibility.  See 
38 C.F.R. § 3.102 (2003); see also McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it 
is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus); 
(Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative).  Moreover, the identified 
reference to "some history of refile use" does not specify 
if this was limited to his time in the military. 

Although the severity of hearing loss in the left ear meets 
the threshold levels to be considered a disability as defined 
by VA regulations, the Board notes that the evidence of 
record does not support a finding of a causal association or 
link between the Veteran's diagnosed left ear sensorineural 
hearing loss and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

As to the Veteran's claim that hearing loss was caused by a 
service-connected disorder, the Board finds that this 
relationship is an issue "medical in nature" and not 
capable of lay observation.  Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds that the Veteran's opinion that sensorineural 
hearing loss was caused by a service connected disorder not 
probative.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).   Moreover, the Board 
places greater probative value on the VA medical opinions 
cited above which were provided after a review of the record 
on appeal and an examination of the claimant.  Evans, supra.

As to service connection under 38 C.F.R. § 3.310, the record 
is negative for a medical opinion finding that an already 
service connected disability caused or aggravated hearing 
loss in the left ear.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310; Allen, supra.  

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is 
establishing his claim because the record is negative for 
manifestations of sensorineural hearing loss in the first 
post service year. 

Since a relationship between hearing loss and the Veteran's 
active duty service or a service connected disorder has not 
been shown, the Board is unable to grant service connection 
for bilateral hearing loss.  The preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  



B. Tinnitus

The Veteran asserts that he has ringing in his ears as a 
result of his service-connected mandible disorder.  He has 
not asserted that tinnitus began in service or was caused by 
military noise exposure.  The RO denied service connection in 
an August 2005 decision.  The Veteran appeals that 
determination.  

During his July 2005 VA examination, the Veteran's best 
estimation of when tinnitus began was "years ago."  He 
stated that tinnitus occurred bilaterally, with the left ear 
of greater intensity than the right ear.  He described the 
tinnitus as constant and occasionally of loud intensity.  
Because the Veteran was not able to connect the time of his 
tinnitus onset to his military service, the VA examiner 
opined that tinnitus was not aggravated by his military 
service.

In a July 2005 ear disease examination report, the VA 
examiner stated that the Veteran had a history of a mandible 
fracture, which was unlikely to have caused his tinnitus.  
The examiner cited a history of post military noise exposure 
in concluding that the tinnitus was not caused by or a result 
of the mandible fracture.    

Although the above medical evidence does not support the 
Veteran's claim, the Veteran is competent to provide his own 
lay statements linking his tinnitus to his active duty 
service because tinnitus (i.e. ringing in the ears) is 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  However, here, the Veteran's 
statements do not place the onset of tinnitus in service.  
The question of whether the Veteran's mandible disorder 
caused his tinnitus is a determination medical in nature and 
not capable of lay observation.  Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, 
the Board finds the Veteran's claim that his mandible 
disorder caused tinnitus not probative.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).   

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  

C. Peripheral Vestibular Disorder and Left Ear Drum Disorder

The Veteran has also asserted that he has dizziness and a 
left ear drum disorder due to his service-connected mandible 
disorder.  However, a fundamental element of a claim for 
service connection is competent evidence of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease of injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  

During a February 2007 Decision Review Officer hearing at the 
RO, the Veteran stated that his balance problems began in the 
late 1970's or early 1980's.  He stated that he was told 
verbally by VAMC personnel that his dizziness and left ear 
drum damage were related to his mandible.  

However, the record does not contain competent medical 
evidence of diagnoses of either of the claimed disorders.  In 
fact, the July 2005 VA ear disease examiner stated there was 
no deformity of the auricle bilaterally.  External auditory 
canals were within normal limits.  There was some 
tympanosclerosis on the left and a thickened tympanic 
membrane on the right with mild tympanosclerosis.  However, 
there was no drainage, otorrhea, sign of active ear disease 
or infection or polyps.  The Veteran reported that the 
dizziness occurs once every couple of weeks to every couple 
of months.  He denied room spinning episodes or true vertigo 
episodes.  The examiner diagnosed the Veteran with hearing 
loss and tinnitus; there were no left ear or balance-related 
diagnoses.  

Moreover, there is no evidence that the Veteran is currently 
being treated for dizziness or left ear drum disorders.  
Therefore, service connection is not warranted.  While the 
Board does not dispute the Veteran may experience left ear or 
balance-related symptomatology, there is no objective 
clinical confirmation that he currently suffers from an 
actual disability.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a 
left ear disorder and peripheral vestibular disorder.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt doctrine is not applicable, and the Board must deny 
the claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  

	


ORDER

Service connection for bilateral hearing loss, to include as 
secondary to service-connected residuals of a fractured 
mandible, is denied.  

Service connection for tinnitus, to include as secondary to 
service-connected residuals of a fractured mandible, is 
denied.  

Service connection for peripheral vestibular disorder 
(balance), to include as secondary to service-connected 
residuals of a fractured mandible, is denied.  

Service connection for a left ear drum disorder, to include 
as secondary to service-connected residuals of a fractured 
mandible, is denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


